Citation Nr: 1700596	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-40 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cyst of the pancreas. 

2.  Entitlement to service connection for cyst of the liver. 

3.  Entitlement to service connection for cyst of the right kidney.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the VA RO in New York, NY.

This claim was previously before the Board in April 2015, at which time it was remanded for additional development.  That development having been completed, this claims is once again before the Board.

Although the Veteran was previously represented by the Disabled American Veterans, the Veteran effectively revoked this representation and replaced it with his current attorney with the valid execution of a February 2016 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  As such, the representative has been amended on the title page accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 268.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, in the April 2015 Remand, the Board directed the RO to provide the Veteran with an addendum opinion to the May 2010 VA examination in order to determine the etiology of the Veteran's claimed liver, pancreas, and kidney cysts.  In particular, the examiner was directed to provide a complete and supported rationale regarding nexus opinions for all three conditions.

The RO provided the claims file to the May 2010 VA examiner for review and, upon a review, the examiner rendered the opinion that it was less likely than not that the Veteran's claimed liver, pancreas, and kidney cysts were related to military service.  In support, the examiner provided that there was no documentation in chronicity since service nearly 60 years ago.  Although the examiner listed the medical evidence that was considered, there was no further discussion or analysis provided.

The Board still finds that the VA examiner's opinions are not fully explained or supported so as to further assist with the adjudication of the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the examiner has presented the cursory basis upon which it was determined that there was a negative nexus, there is no additional explanation or analysis of that basis in light of the specifics of the Veteran's case.  

In particular, the examiner appears to have disregarded the Veteran's lay statements regarding continuity of symptoms since service.   A VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such consideration is of great importance due to the fact that the examiner appears to be rendering a finding based solely on a finding of lack of any indication of chronicity.  At the very least, the examiner should explain why the Veteran's lay statements regarding chronicity of symptoms from service to present does not provide a basis for a finding that such symptoms did not exist.  

Additionally, notwithstanding such findings, the VA examiner does not further explain why chronicity is necessary in the first place for a finding of nexus in this particular case versus other mechanisms, such as a possible delayed onset or relationship with the residuals of the Veteran's in-service shrapnel wounds.  

Last, although the examiner mentioned a review of the August 2012 private positive nexus opinion, there was no discussion of the conflicting private medical evidence of record, including the multiple etiologies suggested, as directed by the April 2015 Remand.

Accordingly, the claims file should be returned to the May 2010 VA examiner so that a properly supported addendum opinion may be provided.  In this regard, the Board stresses that the examiner must provide a fully articulated medical rationale for any opinion expressed.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case, apart from just a mere recitation of the evidence reviewed.  Additionally, the examiner must consider and discuss the Veteran's lay statements, particularly in regard to the issue of chronicity of symptoms.  Last, the examiner must specifically comment upon the conflicting private medical evidence of record, including the multiple etiologies suggested and the July 2012 positive private nexus opinion discussed above.

Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

1. Return the entire claims folder to the May 2010 VA examiner, or to another equally qualified examiner. Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

After full review of the claims file, including any evidence added to the record as result of the development above, the examiner must provide adequate supplemental opinions as to the following questions: 

a. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's cyst of the pancreas is etiologically related to his active service? 

b. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's cyst of the liver is etiologically related to his active service?

c. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's cyst of the right kidney is etiologically related to his active service?

In rendering the above opinions, the examiner is asked to consider all of the lay and medical evidence of record, and to specifically comment upon the conflicting private medical evidence of record, including the multiple etiologies suggested and the July 2012 positive private nexus opinion discussed above. 

A rationale for any opinion expressed should be set forth in the report. 

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




